DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous claim objection(s) is/are withdrawn in light of the present claim amendments.
The previous 35 USC 101 rejection(s) is/are is withdrawn in light of the present claim amendments.
The previous 35 USC 112(b) rejection(s) is/are withdrawn in light of the present claim amendments.
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Applicants argue that prior arts do not explicitly disclose or suggest “determining, based at least in part on determining that the yield trajectory performed by the autonomous vehicle will block the second trajectory of the object, a cost by evaluating a cost function for whether the autonomous vehicle should proceed along the first trajectory or perform the yield trajectory to the object, the cost based at least in part on the overlap area” and “determining whether to cause the vehicle to execute the first trajectory or perform the yield trajectory based at least in part on” determining an overlap area in the environment based at least in part on a first area associated with the vehicle following the first trajectory and the object following the second trajectory; and determining, based at least in part on the overlap area, a cost associated with performing the yield trajectory”.  Examiner respectfully disagrees.  Applicants are reminded that claims are interpreted under broadest reasonable interpretation.  Under further consideration and review of the prior art of record, Green discloses iteratively searching over a motion planning space to identify a motion plan that optimizes a total cost associated with the plan.  Green discloses a machine-learned yield model and an autonomy computing system that can select and evaluate cost functions indicative of a cost of controlling the motion of the autonomous vehicle to perform a trajectory that complies with the yield decision.  Green discloses a desired route (402) in Fig. 4A.  Green also discloses a conflicting region (460) that includes occupied interval for when the additional vehicle(s) will occupy the conflicting region (460).  Based on the conflicting region, the autonomous vehicle determines one or more gaps based on the occupied intervals, and a yield controller determines a yield decision for the autonomous vehicle based at least in part on the feature(s) associated with the object.  Green discloses gap classification based upon a score or metric and discloses implementing an optimization algorithm that considers the cost functions associated with the yield decision. Further, under broadest reasonable interpretation, the independent claims are interpreted as requiring determining whether to cause the vehicle to execute the first trajectory or determining whether to cause the vehicle to perform the yield trajectory; furthermore, claim 1 recites the yield trajectory as including at least one of slow down or stop.  Accordingly, the previous prior art rejection is maintained.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10019011 hereinafter Green.
As per claim(s) 1, Green discloses a system comprising: 
one or more processors (see at least abstract, column 1 lines 37-50: computing system includes one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations); and 
one or more computer-readable media storing instructions that, when executed by the one or more processors (see at least abstract, column 1 lines 37-50: computing system includes one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations), perform operations comprising: 
receiving a first trajectory for an autonomous vehicle to follow through an environment (see at least abstract, column 4 lines 50-62: motion planning system can include a trajectory generator that generates a trajectory for the autonomous vehicle, column 5 lines 1-30: motion planning system (e.g., the trajectory generator) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan, as provided by one or more cost functions, column 18 lines 15-33: autonomous vehicle 400 has a proposed or desired route 402 that includes an unprotected left turn, Fig. 4A); 
detecting, from sensor data, an object in the environment (see at least abstract, column 3 lines 58-67: perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle…The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle, column 4 lines 4-30: identify one or more objects, column 14 lines 27-35: an object can be predicted to adhere to its current trajectory according to its current speed, column 18 lines 15-33: number of additional vehicles 420, 430, and 440 are perceived by the autonomous vehicle 400 and the autonomous vehicle 400 has predicted a respective trajectory 422, 432, and 442 for each of the additional vehicles); 
determining a second trajectory of the object, the second trajectory comprising a prediction of a path that the object will follow (see at least abstract, column 14 lines 27-35: an object can be predicted to adhere to its current trajectory according to its current speed, column 18 lines 15-33: number of additional vehicles 420, 430, and 440 are perceived by the autonomous vehicle 400 and the autonomous vehicle 400 has predicted a respective trajectory 422, 432, and 442 for each of the additional vehicles); 
determining an overlap area in the environment based at least in part on a first area associated with the autonomous vehicle following the first trajectory and the object following the second trajectory (see at least abstract, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402); 
generating a yield trajectory that includes instructions to cause the autonomous vehicle to at least one of slow down or stop (see at least abstract, column 5 lines 49-51: scenario controllers can include a yield controller that controls whether the autonomous vehicle yields to certain objects in the surrounding environment, column 8 lines 4-14: The yield decision can include yielding for the object by, for example, stopping a motion of the autonomous vehicle for the object); 
determining that the yield trajecotry performed by the autonomous vehicle will block the second trajectory of the object (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5), 
determining, based at least in part on determining that the yield trajectory performed by the autonomous vehicle will block the second trajectory of the object, a cost by evaluating a cost function for whether the autonomous vehicle should proceed along the first trajectory or perform the yield trajectory to the object, the cost based at least in part on the overlap area (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6); and 
controlling the autonomous vehicle to proceed along the first trajectory and override the yield trajectory based at least in part on the cost (see at least abstract, column 9 lines 1-11: model can overwrite the yield decision(s) relative to gaps whenever those decision(s) will lead to an intersection blocking, column 9 lines 55-67: autonomy computing system can implement an optimization algorithm that considers the cost functions associated with the yield decision determined by the machine-learned model as well as other cost functions (e.g., based on speed limits, traffic lights, etc.) to determine optimized variables that make up the motion plan. More generally, given a discrete decision about the yield behavior of the autonomous vehicle, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle while adhering to or otherwise executing the determined yield behavior, column 20 lines 11-21: output of the machine-learned model can indicate that the vehicle is to maintain its current speed and/or trajectory, without adjusting for the object's presence, column 29 lines 1-7: first yield decision output by the machine-learned yield model can instruct the autonomous vehicle to proceed through a particular gap of the one or more gaps or to come to a stop). 

As per claim(s) 2, Green discloses wherein controlling the autonomous vehicle to proceed along the first trajectory prevents the autonomous vehicle from blocking the second trajectory of the object (see at least abstract, column 9 lines 55-67: autonomy computing system can implement an optimization algorithm that considers the cost functions associated with the yield decision determined by the machine-learned model as well as other cost functions (e.g., based on speed limits, traffic lights, etc.) to determine optimized variables that make up the motion plan. More generally, given a discrete decision about the yield behavior of the autonomous vehicle, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle while adhering to or otherwise executing the determined yield behavior).

As per claim(s) 3, Green discloses wherein the cost is based at least in part on a time-space overlap associated with the first trajectory and the second trajectory, the time-space overlap comprising at least one of: a space overlap based at least in part on a first entry point for the vehicle entering the overlap area, a second entry point for the object entering the overlap area, a first exit point for the vehicle exiting the overlap area, and a second exit point for the object exiting the overlap area; and a time overlap based at least in part on first predicted times for the vehicle to reach the first entry point and the first exit point, and second predicted times for the object to reach the second entry point and the second exit point (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim(s) 4, Green discloses wherein the second predicted times are based at least in part on determining one or more of: an object type of the object; a current speed of the object; a junction type of a junction where the overlap area is located; a speed limit at or proximate the junction; or a predicted rate of acceleration or a rate of deceleration of the object (see at least abstract, column 3 lines 58-67: perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle…The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle, column 4 lines 4-30: identify one or more objects, column 14 lines 27-35: an object can be predicted to adhere to its current trajectory according to its current speed, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim(s) 5, Green discloses wherein the cost is further based on determining a level of safety based at least in part on a likelihood of collision between the autonomous vehicle and the object by comparing the first predicted times and the second predicted times (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim 6, Green discloses wherein the cost is based at least in part on a distance component associated with a minimum distance to stop to perform the yield trajectory by the vehicle into a junction and a length of a collision zone associated with intersection of the first trajectory and the second trajectory, the collision zone comprising an area of a possible collision between the vehicle and the object (see at least abstract, column 18 lines 53-63: include respective gap start and/or end time (e.g., temporal length); predicted red light time (e.g., time at which a red light will be shown to oncoming traffic); the autonomous vehicle's distance to enter and/or exit the conflicting region 460 associated with the gap; a required acceleration to travel through the gap; intersection type information (e.g., left turn lane vs. unprotected left vs. all-way-stop, etc.); and/or other gap information descriptive of proposed autonomous vehicle travel through the gap).

As per claim(s) 7 and 16, Green discloses a method and one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, perform operations comprising: 
receiving a first trajectory for a vehicle to follow through an environment (see at least abstract, column 4 lines 50-62: motion planning system can include a trajectory generator that generates a trajectory for the autonomous vehicle, column 5 lines 1-30: motion planning system (e.g., the trajectory generator) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan, as provided by one or more cost functions, column 18 lines 15-33: autonomous vehicle 400 has a proposed or desired route 402 that includes an unprotected left turn, Fig. 4A); 
determining a second trajectory of an object in the environment, the second trajectory being a prediction of a path that the object will follow (see at least abstract, column 3 lines 58-67: perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle…The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle, column 4 lines 4-30: identify one or more objects, column 14 lines 27-35: an object can be predicted to adhere to its current trajectory according to its current speed, column 18 lines 15-33: number of additional vehicles 420, 430, and 440 are perceived by the autonomous vehicle 400 and the autonomous vehicle 400 has predicted a respective trajectory 422, 432, and 442 for each of the additional vehicles); 
generating a yield trajectory to be performed by the vehicle based at least in part on the second trajectory of the object (see at least abstract, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402); 
determining whether to cause the vehicle to execute the first trajectory or perform the yield trajectory based at least in part on: determining an overlap area in the environment based at least in part on a first area associated with the vehicle following the first trajectory and the object following the second trajectory; and determining, based at least in part on the overlap area, a cost associated with performing the yield trajectory (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6); and 
controlling the vehicle to proceed along the first trajectory based at least in part on the cost (see at least abstract, column 9 lines 1-11: model can overwrite the yield decision(s) relative to gaps whenever those decision(s) will lead to an intersection blocking, column 9 lines 55-67: autonomy computing system can implement an optimization algorithm that considers the cost functions associated with the yield decision determined by the machine-learned model as well as other cost functions (e.g., based on speed limits, traffic lights, etc.) to determine optimized variables that make up the motion plan. More generally, given a discrete decision about the yield behavior of the autonomous vehicle, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle while adhering to or otherwise executing the determined yield behavior, column 20 lines 11-21: output of the machine-learned model can indicate that the vehicle is to maintain its current speed and/or trajectory, without adjusting for the object's presence, column 29 lines 1-7: first yield decision output by the machine-learned yield model can instruct the autonomous vehicle to proceed through a particular gap of the one or more gaps or to come to a stop).

As per claim(s) 10, Green discloses determining a time-space overlap associated with the first trajectory and the second trajectory, wherein the time-space overlap is based at least in part on: a space overlap based at least in part on a first entry point for the vehicle entering the overlap area, a second entry point for the object entering the overlap area, a first exit point for the vehicle exiting the overlap area, and a second exit point for the object exiting the overlap area; and a time overlap based at least in part on first predicted times for the vehicle to reach the first entry point and the first exit point, and second predicted times for the object to reach the second entry point and the second exit point, wherein the cost is based at least in part on the time-space overlap (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim(s) 15, Green discloses wherein controlling the vehicle to proceed along the first trajectory prevents the vehicle from blocking the second trajectory of the object (see at least abstract, column 9 lines 55-67: autonomy computing system can implement an optimization algorithm that considers the cost functions associated with the yield decision determined by the machine-learned model as well as other cost functions (e.g., based on speed limits, traffic lights, etc.) to determine optimized variables that make up the motion plan. More generally, given a discrete decision about the yield behavior of the autonomous vehicle, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle while adhering to or otherwise executing the determined yield behavior).

As per claim(s) 17, Green discloses wherein the cost is based at least in part on a time-space overlap associated with the first trajectory and the second trajectory, the time-space overlap comprising at least one of: a space overlap based at least in part on a first entry point for the vehicle entering the overlap area, a second entry point for the object entering the overlap area, a first exit point for the vehicle exiting the overlap area, and a second exit point for the object exiting the overlap area; and a time overlap based at least in part on first predicted times for the vehicle to reach the first entry point and the first exit point, and second predicted times for the object to reach the second entry point and the second exit point (see at least abstract, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim(s) 18, Green discloses wherein the second predicted times are based at least in part on determining one or more of: an object type of the object; a current speed of the object; a junction type of a junction where the overlap area is located; a speed limit at or proximate the junction; or a predicted rate of acceleration or a rate of deceleration of the object (see at least abstract, column 3 lines 58-67: perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle…The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle, column 4 lines 4-30: identify one or more objects, column 14 lines 27-35: an object can be predicted to adhere to its current trajectory according to its current speed, column 6 lines 35-64: the required acceleration associated with the first object can describe the amount of acceleration that will be required for the autonomous vehicle to not yield to the first object, column 8 lines 35-55: machine learned yield model can be used to provide yield decisions for the autonomous vehicle which prevent gridlock or otherwise prevent the autonomous vehicle from blocking an intersection, column 18 lines 15-33: autonomous vehicle 400 can determine (e.g., based on the lane segments 450 and/or the predicted trajectories 422, 432, and 442) a conflicting region 460 that includes one or more yielding lanes through which the autonomous vehicle 400 will traverse according to the proposed path 402, column 18 lines 34-67: conflicting region 460 according to example embodiments of the present disclosure. The x axis corresponds to time. In particular, an occupied interval 424 corresponds to a time at which vehicle 420 will occupy the conflicting region 460 (e.g., occupy one or more of the yielding lanes); an occupied interval 434 corresponds to a time at which vehicle 440 will occupy the conflicting region 460; and an occupied interval 444 corresponds to a time at which vehicle 430 will occupy the conflicting region 460. The autonomous vehicle 400 can determine one or more gaps based on the occupied intervals 424, 434, and 444, Fig. 4A-4C, Fig. 5, Fig. 6).

As per claim(s) 20, Green discloses wherein controlling the vehicle to proceed along the first trajectory prevents the vehicle from blocking the second trajectory of the object (see at least abstract, column 9 lines 55-67: autonomy computing system can implement an optimization algorithm that considers the cost functions associated with the yield decision determined by the machine-learned model as well as other cost functions (e.g., based on speed limits, traffic lights, etc.) to determine optimized variables that make up the motion plan. More generally, given a discrete decision about the yield behavior of the autonomous vehicle, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle while adhering to or otherwise executing the determined yield behavior).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of US 20190049970 hereinafter Djurie. 
As per claim 8, Green does not explicitly disclose wherein the second trajectory is one of multiple possible predicted trajectories for the object, the method further comprising determining a variance associated with the second trajectory from among the multiple possible predicted trajectories.
However, Djurie teaches wherein the second trajectory is one of multiple possible predicted trajectories for the object, the method further comprising determining a variance associated with the second trajectory from among the multiple possible predicted trajectories (see at least abstract, [0084]: model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810, [0085]-[0087]: model 136 can determine a way-point confidence level for each way-point within a predicted trajectory. Stated differently, each predicted way-point can be associated with a respective way-point confidence level. A way-point confidence level can be indicative of the per-way-point uncertainty for the way-point (e.g., predicted future location) within a predicted trajectory. This can help quantify the confidence in how exactly the object is going to follow a certain trajectory, [0093]: in the event that it is determined that the object 810 is travelling in a right travel lane and is not decelerating as the object approaches the intersection (based on the map/state data), there may be a higher level of confidence that the object 810 will travel straight through the intersection. Accordingly, the second trajectory confidence level 825B (associated with the second predicted trajectory 805B that goes straight through the intersection) may be higher than the first trajectory confidence level 825A associated with the first predicted trajectory 805A (which is indicative of a right-hand turn at the intersection)).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating wherein the second trajectory is one of multiple possible predicted trajectories for the object, the method further comprising determining a variance associated with the second trajectory from among the multiple possible predicted trajectories as taught by Djurie in order to provide an improved ability to predict future object location(s) to enable improved motion planning or other control of the autonomous vehicle, thereby enhancing vehicle/passenger/object safety and vehicle efficiency (see at least Djurie [0021]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Djurie, and further in view of US 20190332110 hereinafter Isele. 
As per claim 9, Green does not explicitly disclose determining, based at least in part on the second trajectory and the variance, an entry point and an exit point for the overlap area.
However, Djurie teaches wherein the second trajectory is one of multiple possible predicted trajectories for the object, the method further comprising determining a variance associated with the second trajectory from among the multiple possible predicted trajectories (see at least abstract, [0084]: model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810, [0085]-[0087]: model 136 can determine a way-point confidence level for each way-point within a predicted trajectory. Stated differently, each predicted way-point can be associated with a respective way-point confidence level. A way-point confidence level can be indicative of the per-way-point uncertainty for the way-point (e.g., predicted future location) within a predicted trajectory. This can help quantify the confidence in how exactly the object is going to follow a certain trajectory, [0093]: in the event that it is determined that the object 810 is travelling in a right travel lane and is not decelerating as the object approaches the intersection (based on the map/state data), there may be a higher level of confidence that the object 810 will travel straight through the intersection. Accordingly, the second trajectory confidence level 825B (associated with the second predicted trajectory 805B that goes straight through the intersection) may be higher than the first trajectory confidence level 825A associated with the first predicted trajectory 805A (which is indicative of a right-hand turn at the intersection)).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating the teachings of Djurie in order to provide an improved ability to predict future object location(s) to enable improved motion planning or other control of the autonomous vehicle, thereby enhancing vehicle/passenger/object safety and vehicle efficiency (see at least Djurie [0021]).
Isele teaches determining, based at least in part on the second trajectory and the variance, an entry point and an exit point for the overlap area (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory, [0062]: the prediction algorithm 152 may assume a fixed base uncertainty about a position of a traffic vehicle (e.g., 2 meters) and an increasing additional uncertainty (e.g., based on vehicle speed and variance). In an aspect, at block 836, the block 830 may include determining that a behavior is undesired when the predicted position region of the vehicle overlaps the predicted position region of any other actor at any of the time steps. For example, the prediction algorithm 152 may compare the predicted position region of the vehicle 102 to the predicted position region of each actor for each time step within the fixed time horizon).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating the teachings of Isele in order to improve autonomous driving.

Claim(s) 11-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Isele. 
As per claim 11, Green does not explicitly disclose wherein the time-space overlap is further based on a potential variance of a trajectory of the object.
However, Isele teaches wherein the time-space overlap is further based on a potential variance of a trajectory of the object (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory, [0062]: the prediction algorithm 152 may assume a fixed base uncertainty about a position of a traffic vehicle (e.g., 2 meters) and an increasing additional uncertainty (e.g., based on vehicle speed and variance). In an aspect, at block 836, the block 830 may include determining that a behavior is undesired when the predicted position region of the vehicle overlaps the predicted position region of any other actor at any of the time steps. For example, the prediction algorithm 152 may compare the predicted position region of the vehicle 102 to the predicted position region of each actor for each time step within the fixed time horizon. If the predicted position regions overlap, the prediction algorithm 152 may determine that a collision is predicted to occur and may determine that the low-level behavior is undesired).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating wherein the time-space overlap is further based on a potential variance of a trajectory of the object as taught by Isele in order to improve autonomous driving.

As per claim 12, Green does not explicitly disclose wherein the time-space overlap is further based on a potential variance of a tracked speed of the object.
However, Isele teaches wherein the time-space overlap is further based on a potential variance of a tracked speed of the object (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory, [0062]: the prediction algorithm 152 may assume a fixed base uncertainty about a position of a traffic vehicle (e.g., 2 meters) and an increasing additional uncertainty (e.g., based on vehicle speed and variance). In an aspect, at block 836, the block 830 may include determining that a behavior is undesired when the predicted position region of the vehicle overlaps the predicted position region of any other actor at any of the time steps. For example, the prediction algorithm 152 may compare the predicted position region of the vehicle 102 to the predicted position region of each actor for each time step within the fixed time horizon. If the predicted position regions overlap, the prediction algorithm 152 may determine that a collision is predicted to occur and may determine that the low-level behavior is undesired).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating wherein the time-space overlap is further based on a potential variance of a tracked speed of the object as taught by Isele in order to improve autonomous driving.

As per claim 13, Green does not explicitly disclose determining multiple trajectories for the object in the environment, wherein each trajectory of the multiple trajectories corresponds to respective predictions of paths that the object will follow, the second trajectory being one of the multiple trajectories; and determining a safety envelope for the first trajectory based at least in part on areas associated with each of the multiple trajectories, wherein the safety envelope prevents a collision between the vehicle and the object.
However, Isele teaches determining multiple trajectories for the object in the environment, wherein each trajectory of the multiple trajectories corresponds to respective predictions of paths that the object will follow, the second trajectory being one of the multiple trajectories; and determining a safety envelope for the first trajectory based at least in part on areas associated with each of the multiple trajectories, wherein the safety envelope prevents a collision between the vehicle and the object (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory. Based on sufficient samples of independent trials and selecting appropriate margins, the prediction algorithm 152 may assume the predicted trajectory roughly models the reachable space of the agent. In expectation, the agent follows the mean, but on each trial the deviations are likely not a purely random process, but are biased by a response to other agents. In the autonomous driving literature it is a common assumption that each agent behaves with self-preservation. The prediction algorithm 152 may assume that the measured distribution of the trajectory is the sum of two normally distributed random processes: the first associated with the agent's control and the second a random noise variable. The measured variance of a trajectory σ.sub.M.sup.2 is the sum of controlled σ.sub.c.sup.2 and noise σ.sub.n.sup.2 variances.).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating determining multiple trajectories for the object in the environment, wherein each trajectory of the multiple trajectories corresponds to respective predictions of paths that the object will follow, the second trajectory being one of the multiple trajectories; and determining a safety envelope for the first trajectory based at least in part on areas associated with each of the multiple trajectories, wherein the safety envelope prevents a collision between the vehicle and the object as taught by Isele in order to improve autonomous driving.

As per claim 14, Green does not explicitly disclose wherein determining the safety envelope comprises determining a variance for each trajectory of the multiple trajectories, the variance being based on a certainty of each trajectory of the multiple trajectories, a first error associated with a speed of the object, and a second error associated with an acceleration of the object.
However, Isele teaches wherein determining the safety envelope comprises determining a variance for each trajectory of the multiple trajectories, the variance being based on a certainty of each trajectory of the multiple trajectories, a first error associated with a speed of the object, and a second error associated with an acceleration of the object (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory, [0045]: Each vehicle may be modeled with a fixed 2 m uncertainty in detection. An additional uncertainty per time step may be accumulated forward in time following a quadratic curve that may be fit to data collected from errors in the forward velocity assumption targeting a margin of six standard deviations. This allows the prediction algorithm 152 to make allowances for some accelerations and braking of the traffic vehicles. The vehicle 102 (interchangeably referred to herein as the “ego car”) has similar forward predictions of its behavior based on the target trajectory (i.e., of the high-level option) and acceleration profiles of potential low-level behaviors for completing the high-level option. The prediction errors are smaller for the vehicle 102, since the intentions are known in advance, [0062]: the prediction algorithm 152 may assume a fixed base uncertainty about a position of a traffic vehicle (e.g., 2 meters) and an increasing additional uncertainty (e.g., based on vehicle speed and variance). In an aspect, at block 836, the block 830 may include determining that a behavior is undesired when the predicted position region of the vehicle overlaps the predicted position region of any other actor at any of the time steps. For example, the prediction algorithm 152 may compare the predicted position region of the vehicle 102 to the predicted position region of each actor for each time step within the fixed time horizon. If the predicted position regions overlap, the prediction algorithm 152 may determine that a collision is predicted to occur and may determine that the low-level behavior is undesired).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating wherein determining the safety envelope comprises determining a variance for each trajectory of the multiple trajectories, the variance being based on a certainty of each trajectory of the multiple trajectories, a first error associated with a speed of the object, and a second error associated with an acceleration of the object as taught by Isele in order to improve autonomous driving. 

As per claim 19, Green does not explicitly disclose wherein the first entry point and the first exit point are based at least in part on a first variance associated with the first trajectory, and wherein the second entry point and the second exit point are based at least in part on a second variance associated with the second trajectory of the object.
However, Isele teaches wherein the first entry point and the first exit point are based at least in part on a first variance associated with the first trajectory, and wherein the second entry point and the second exit point are based at least in part on a second variance associated with the second trajectory of the object (see at least abstract, [0044]: margins may create an envelope or predicted region for an agent's expected trajectory, [0062]: the prediction algorithm 152 may assume a fixed base uncertainty about a position of a traffic vehicle (e.g., 2 meters) and an increasing additional uncertainty (e.g., based on vehicle speed and variance). In an aspect, at block 836, the block 830 may include determining that a behavior is undesired when the predicted position region of the vehicle overlaps the predicted position region of any other actor at any of the time steps. For example, the prediction algorithm 152 may compare the predicted position region of the vehicle 102 to the predicted position region of each actor for each time step within the fixed time horizon. If the predicted position regions overlap, the prediction algorithm 152 may determine that a collision is predicted to occur and may determine that the low-level behavior is undesired).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Green by incorporating wherein the first entry point and the first exit point are based at least in part on a first variance associated with the first trajectory, and wherein the second entry point and the second exit point are based at least in part on a second variance associated with the second trajectory of the object as taught by Isele in order to improve autonomous driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668